Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of July 21,
2015, by and between Calavo Growers, Inc., a California corporation (the
“Employer”), and B. John Lindeman (the “Employee”).

RECITAL

The Employer desires to employ the Employee as the Employer’s Chief Financial
Officer, and the Employee desires to accept such employment, upon the terms set
forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Employer and the Employee hereby agree as follows:

 

  1. EMPLOYMENT.

(a) Term of Employment. The Employer hereby employs the Employee, and the
Employee hereby accepts employment with the Employer (“Employment”), in
accordance with the terms and conditions of this Agreement. The term of the
Employee’s Employment under this Agreement (the “Term of Employment”) shall
commence on August 1, 2015. The Term of Employment shall end on the Employment
termination date that is specified in writing by either the Employer or the
Employee to the other party.

(b) At Will Employment. The Employer has the right to terminate the Employee’s
Employment at any time, with or without prior notice, and with or without cause
and for any reason or for no specified reason. The Employee has the right to
terminate his Employment at any time, with or without prior notice. The Employee
is employed by the Employer “at will,” and this Agreement does not provide the
Employee with any right to continue in the Employment of the Employer for any
minimum or specified period.

 

  2. POSITION, DUTIES, AUTHORITY AND EXCLUSIVITY OF SERVICES.

(a) Position. During the Term of Employment, the Employee shall serve as the
Employer’s Chief Financial Officer (or such other title as the parties may
mutually agree upon from time to time).

(b) Reporting. The Employee shall report on a day-to-day basis directly to, and
shall be subject to the supervision and direction of, the Employer’s Chief
Executive Officer (who is presently Lecil E. Cole) and the Employer’s President
(who is presently Kenneth Catchot).

(c) Duties, Responsibilities and Authority. The Employee’s duties,
responsibilities and authority shall consist of the duties of Chief Financial
Officer, as determined by the Chief Executive Officer, the President or the
Board of Directors of the Employer. The Employee shall be responsible for
diligently and competently performing all services and acts that are necessary
or advisable to fulfill those duties and responsibilities and shall render such

 

1



--------------------------------------------------------------------------------

services on the terms set forth in this Agreement. The Employee shall at all
times be subject to, observe and carry out such reasonable employment-related
rules, regulations and policies as the Employer’s Board of Directors, Chief
Executive Officer or President may from time to time establish for the
Employer’s employees, including, without limitation, the Employer’s Employee
Handbook, Insider Trading Policy and Code of Business Conduct and Ethics.

(d) Principal Business Office. Without restricting any requirement that the
Employee engage in reasonable business-related travel, the principal location in
which the Employee shall be required to perform his duties and responsibilities
shall be the Employer’s Corporate Headquarters, which are presently located at
1141A Cummings Road, Santa Paula, California 93060.

(e) Exclusivity of Services. Except for sick leave and other forms of leave that
are permitted under the Employer’s rules, regulations and policies and except
for the paid vacation time or paid time off to which Employee may be entitled,
the Employee shall, throughout the Term of Employment, devote substantially all
of his attention and time during the Employer’s normal business hours to serving
in the position described in this Agreement and to the performance of his duties
and responsibilities in good faith and to the best of his ability. So long as
the Employee does not violate any of the confidentiality, noncompetition or
unfair competition provisions of this Agreement or fail to perform his duties
and responsibilities under this Agreement, the Employee shall be permitted
reasonable time to make and manage his personal business investments and to
serve on civic, educational and charitable boards and committees. The Employee
shall not serve on the board of directors of any for-profit entity without the
prior written consent of the Employer’s Chief Executive Officer.

 

  3. COMPENSATION.

(a) Base Salary. For services rendered during the Term of Employment, the
Employer shall pay to the Employee an annual base salary (the “Base Salary”) of
not less than $300,000, payable in regular installments in accordance with the
Employer’s customary payroll practices for employees. If the Employee is
entitled to receive Base Salary for any period that is less than one calendar
month, the Base Salary for such period shall be computed by prorating the annual
Base Salary over such period based upon the actual number of days therein. The
Employer’s Compensation Committee shall determine on an annual basis whether an
increase in the Employee’s Base Salary is justified.

(b) Annual Bonus.

(i) With respect to each of the Employer’s fiscal years during the Term of
Employment beginning with the 2016 fiscal year, the Employee shall be eligible
to receive an annual performance bonus (the “Annual Bonus”) to be determined
annually by the Employer’s Compensation Committee in connection with its
determination of performance-based bonuses and performance targets, thresholds
and requirements for other executive officers pursuant to the Employer’s
Management Incentive Plan (“MIP”), as the MIP may be amended from time to time.
In addition, with respect to each of the Employer’s fiscal years during the Term
of Employment beginning with the 2016 fiscal year, the Compensation Committee
may elect to award the Employee a discretionary bonus. The Employee shall not be
eligible to receive

 

2



--------------------------------------------------------------------------------

an Annual Bonus or a discretionary bonus under this paragraph with respect to
the Employer’s 2015 fiscal year in light of the Signing Bonus that the Employer
has agreed to pay to the Employee pursuant to Section 3(c) of this Agreement.

(ii) The Employee acknowledges that the Compensation Committee may award bonuses
to him in stock and/or cash.

(iii) Performance-based bonuses for which the Employee is eligible under the MIP
upon the achievement of bonus targets and performance requirements established
by the Compensation Committee shall be in the range established for the
Employer’s previous Chief Financial Officer for services rendered in such
capacity, as compared to bonus targets and performance requirements established
for the Employer’s other executive officers. However, the bonuses and bonus
targets for which the Employee is eligible may be lower than those received by
the previous Chief Financial Officer because the previous Chief Financial
Officer also served as the Employer’s Chief Operating Officer. The Employee
acknowledges and agrees that, as the size of the Employer increases, annual
bonus thresholds and performance requirements under the MIP may be increased by
the Compensation Committee for all of the Employer’s executive officers,
including for the Employee.

(c) Signing Bonus.

(i) The Employee shall be eligible to receive a signing bonus of $100,000 in
cash and $300,000 in equity (the “Signing Bonus”) as follows.

(ii) Upon commencement of the Term of Employment, the Employee shall receive an
initial payment of $50,000 (the “Initial Payment”). If the Employee terminates
his employment without Good Reason or is terminated by the Employer for Cause
(as those terms are defined in this Agreement) within ninety days after
commencement of the Term of Employment, the Employee shall be required to repay
the Initial Payment to the Employer. The Employee shall receive a second payment
of $50,000 at the time that the Employer’s other executives receive their Annual
Bonuses for the 2015 fiscal year pursuant to the MIP, provided that the Employee
has not terminated his Employment without Good Reason or been terminated with
Cause, as those terms are defined in this Agreement.

(iii) Within ten days after the commencement of the Term of Employment, the
Employee shall be awarded restricted shares of the Employer’s common stock
having a value of $300,000 based on the closing price of the Employer’s stock on
the date of the award. The shares will vest in three equal annual installments,
subject to the requirement that the Employee must be employed with the Employer
at the time the shares are to vest. Notwithstanding the foregoing, the shares
will vest immediately if the Employee has terminated his Employment with Good
Reason or the Employer has terminated the Employee’s Employment without Cause,
as those terms are defined in this Agreement. The parties hereto shall sign a
restricted stock agreement governing the shares issued to the Employee.

(d) Change in Control. In the event that a Change in Control, as defined in the
MIP, occurs during the Term of Employment or during any other period
contemplated by this Agreement, then the effect upon any compensation paid to
the Employee under the MIP shall be governed in accordance with section 13.2 of
the MIP.

 

3



--------------------------------------------------------------------------------

(e) Withholding. The Signing Bonus and all Base Salary, Annual Bonuses and other
payments to be made to the Employee under this Agreement are subject to the
Employer’s right to make customary and applicable deductions and withholdings,
including, without limitation, for federal and state taxes, FICA, Medicaid and
other customary payroll activities.

(f) Clawback Provisions. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid to the Employee pursuant to this Agreement or any other agreement or
arrangement with the Employer which is subject to recovery under any law,
government regulation or stock exchange listing requirement will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Employer pursuant to any such law, government regulation or stock
exchange listing requirement, including but not limited to the MIP). The
Employer will make any determination for clawback or recovery in its sole
discretion and in accordance with its determination of any applicable law or
regulation.

(g) Equity Interests in the Employer. The Employee acknowledges and agrees that,
except as set forth in this Agreement, the Employer has not made any
representations or promises to him regarding his receipt of (1) stock options or
other rights to acquire shares of the Employer’s common stock under an employee
stock plan or otherwise or (2) equity interests in the Employer, and that
nothing in this Agreement entitles him to any such stock options, shares or
other equity interests except as provided herein.

 

  4. RELOCATION EXPENSES, EMPLOYEE BENEFITS, EXPENSE REIMBURSEMENT AND
INDEMNIFICATION.

(a) Relocation Expenses. The Employer shall reimburse the Employee up to
$100,000 (the “Relocation Cap”) for all reasonable relocation expenses incurred
by the Employee relating to his relocation to Southern California provided that
the Employee provides appropriate documentation of such expenses. Such
reimbursable relocation expenses shall include, without limitation: expenses
associated with packing and unpacking personal property; expenses associated
with moving personal property such as home contents, a piano and automobiles;
travel expenses such as airfare, hotels and meals incurred on one home buying
trip to Southern California; temporary housing and storage expenses; closing
costs (including real estate commissions and legal fees) incurred in connection
with selling the Employee’s current primary residence and purchasing a new
primary residence in Southern California; and travel expenses incurred to
relocating the Employee’s family to Southern California. In addition, the
Employer shall make “gross-up payments” to the Employee, subject to the
Relocation Cap, that shall reimburse the Employee for estimated federal, state,
local and FICA tax liabilities that he incurs if and to the extent that the
reimbursements from the Employer described in the preceding two sentences are
treated as taxable income. If the Employee terminates his employment without
Good Reason or is terminated by the Employer for Cause (as those terms are
defined in this Agreement) prior to the ninetieth day after commencement of the
Term of Employment, the Employee shall be required to repay the Employer the
gross amount of any relocation expenses reimbursed pursuant to this paragraph.

 

4



--------------------------------------------------------------------------------

(b) Employee Benefits. During the Term of Employment, the Employee shall be
entitled to receive all benefits under any and all deferred compensation plans,
retirement plans, life, disability, health, accident and other insurance
programs, automobile allowances, and similar employee benefit plans and
programs, sick leave, vacation time and paid time off (if any) that the Employer
elects in its sole discretion to provide from time to time to its other
executive officers (collectively referred to herein as the “Benefits”). However,
the Employer reserves the right to terminate, reduce or otherwise amend any or
all of the Benefits from time to time to the extent allowed by law, so long as
such action applies generally to all of its executive officers. Except as
otherwise required by applicable law with respect to continued “COBRA” group
health care coverage and except as expressly required by the terms of the
Employer’s life, disability, health, accident and other insurance programs and
similar employee benefit plans and programs, the Employee’s right to receive
Benefits shall terminate upon the termination of his Employment for any reason.

(c) Business Expense Reimbursement. Provided that the Employee provides
appropriate documentation of his expenses, the Employee shall be entitled to
receive full reimbursement for all reasonable out-of-pocket business expenses
that are incurred by him during the Term of Employment in accordance with the
policies and procedures established from time to time by the Employer. The
Employee’s rights under this paragraph shall terminate as of the date that his
Employment terminates for any reason, provided that the Employer shall remain
obligated to reimburse the Employee for any such expenses that were properly
incurred by his during the Term of Employment.

(d) Indemnification. In the event that the Employee is made a party or
threatened to be made a party to any action, suit, or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that the Employee is or was a director or officer of the Employer, or any
affiliate of the Employer, or is or was serving at the request of the Employer
as a director, officer, member, employee or agent of another corporation or a
partnership, joint venture, trust or other enterprise, the Employee shall be
indemnified and held harmless by the Employer to the maximum extent permitted
under applicable law and the Company’s bylaws from and against any liabilities,
costs, claims and expenses, including all costs and expenses incurred in defense
of any Proceeding (including attorneys’ fees). The Employer’s obligations under
this paragraph shall survive the termination of the Employee’s Employment.
Notwithstanding the foregoing, this paragraph shall not apply to any Proceeding,
contest or dispute between the Employer or any of its affiliates and the
Employee.

 

  5. POST-EMPLOYMENT COMPENSATION.

(a) General. Except as specifically provided in this Agreement, the Employer
shall have no obligation to make any compensation, severance or other payments
to the Employee, or to provide any other benefits to the Employee, after the
date of the termination of the Employee’s Employment for any reason.

 

5



--------------------------------------------------------------------------------

(b) Base Salary. Upon the termination of the Employee’s Employment for any
reason, the Employee shall not be entitled to receive any additional Base Salary
payments from the Employer except:

(i) The Employee shall have the right to receive any earned but unpaid Base
Salary and, to the extent required by law, accrued vacation pay or accrued paid
time off, as of the date of the Employment termination; and

(ii) If the Employer terminates the Employee’s Employment without Cause (as
defined in this Agreement), or if the Employee terminates his Employment for
Good Reason (as defined in this Agreement), then, provided that the Employee
executes a full general release in favor of the Employer and those acting on its
behalf in a form acceptable to the Employer, the Employer shall: (1) pay the
Employee an amount equal to one year of his annual Base Salary, payable at
regular payroll intervals; (2) make COBRA payments on behalf of the Employee in
an amount sufficient for the Employee to maintain his then-current group health
benefits for one year; and (3) provide the Employee with a pro rata portion of
his Annual Bonus for the year in which his Employment terminates, payable at the
time that the Employer’s other executive officers receive their Annual Bonuses.
The payments and benefits described in this paragraph shall be subject to the
Employer’s right to make customary and applicable deductions and withholdings,
including, without limitation, for federal and state taxes, FICA, Medicaid and
other customary payroll activities. The Employee shall not be entitled to
receive the payments and benefits described in this paragraph if the Employer
terminates the Employee’s Employment for Cause or if he terminates his
Employment other than for Good Reason.

(iii) For purposes of this Agreement, “Cause” means: (1) willful misconduct by
the Employee with respect to the Employer that has a material adverse effect on
the Employer and which misconduct is not cured within ten days after written
notice of such misconduct is given by the Employer to the Employee, if such
misconduct is curable; (2) the Employee’s willful refusal to attempt to follow
any proper written direction of the Chief Executive Officer or the President
unless the Employee has a good faith reason to believe that such direction is
illegal or is a violation of the Employer’s rules, regulations and policies,
which refusal shall continue for a period of at least ten days after written
notice of such refusal is given by the Employer to the Employee; (3) the
substantial and continuing refusal by the Employee to attempt to perform his
duties required under this Agreement after written notice of demand for
performance of such duties is delivered to the Employee by the Employer (which
notice must specifically identify the manner in which the Employer believes the
Employee has substantially and continually refused to attempt to perform his
duties under this Agreement) and after the Employee has failed to cure such
refusal to attempt to perform his duties for at least ten days after his receipt
of such notice; (4) the Employee’s conviction of, or entry of a plea of guilty
or nolo contendere to, a felony (other than a felony involving a traffic
violation); (5) the Employee’s theft, embezzlement or other criminal
misappropriation of funds from the Employer; or (6) the Employee’s willful
breach of any other material provision of this Agreement or of the Employer’s
Employee Handbook, Insider Trading Policy or Code of Business Conduct and
Ethics.

(iv) For purposes of this Agreement, “Good Reason” means the occurrence, without
the Employee’s written consent, of any of the following: (1) a change in the

 

6



--------------------------------------------------------------------------------

Employee’s duties requiring him to perform the majority of his hours of
employment more than 35 miles from the Employer’s Corporate Headquarters, if the
Employer fails to remedy such change within thirty days after written notice is
given by the Employee to the Employer; (2) a material reduction by the Employer
in the Employee’s title, duties, responsibilities or authority under this
Agreement, which reduction is not cured by the Employer within thirty days after
written notice is given by the Employee to the Employer, excluding, however, any
such reduction that occurs in connection with a termination of the Employee’s
Employment for Cause, (3) any breach by the Employer of any material provision
of this Agreement, which breach is not cured by the Employer within thirty days
after written notice of such breach is given by the Employee to the Employer; or
(4) the failure of any successor to the Employer (whether direct or indirect or
whether by merger, acquisition of assets, consolidation or otherwise) to assume
in a writing delivered to the Employee the obligations of the Employer under
this Agreement, if such assumption agreement is not delivered to the Employee
within ten days after he provides the successor to the Employer with written
notice of his desire to receive such agreement. Notwithstanding the foregoing,
the Employee shall be deemed to have terminated his Employment for Good Reason
for purposes of this Agreement only if he terminates his Employment within
thirty days after the occurrence of the event described in this paragraph that
permits him to terminate his Employment for Good Reason.

 

  6. CONFIDENTIALITY; UNFAIR COMPETITION.

(a) Confidentiality. The Employee shall at no time, either during his Employment
or after the termination of his Employment for any reason, use or disclose to
any person, directly or indirectly, any confidential or proprietary information
concerning the business of the Employer, including, without limitation, any
business secret, trade secret, financial information, software, internal
procedure, business plan, marketing plan, pricing strategy or policy or customer
list, except to the extent that such use or disclosure is (1) necessary to the
performance of the Employee’s Employment during the period that he is so
employed, (2) required by an order of a court of competent jurisdiction, or
(3) authorized in writing by the Employer’s Chief Executive Officer or
President. The prohibition that is contained in the preceding sentence shall not
apply to any information that is or becomes generally available to the public
other than through a disclosure by the Employee or by a person acting in concert
with him. Within five days after the termination of his Employment, the Employee
shall return to the Employer all memoranda, notes and other documents in his
possession or control that relate to the confidential information of the
Employer. Upon the Employer’s request, the Employee agrees to execute and
deliver to the Employer any form of confidentiality agreement that the Employer
requires generally from its employees.

(b) Competition During the Term of Employment. During his Employment, the
Employee shall not, directly or indirectly (as owner, principal, agent, partner,
officer, employee, independent contractor, consultant, shareholder or
otherwise), (1) hire (or solicit for the purpose of hiring) or cause any other
person to hire (or solicit for the purpose of hiring) any employee or officer of
the Employer or (2) compete in any manner with the business then being conducted
by the Employer. The prohibition that is set forth in the preceding sentence
shall not be construed as prohibiting the Employee from acquiring and owning up
to one percent of the outstanding common stock of any corporation whose common
stock is traded on a national securities exchange.

 

7



--------------------------------------------------------------------------------

(c) Remedies. If the Employee breaches any of the provisions of this Section or
if the Employee breaches any of the terms of any other confidentiality or unfair
competition agreement that he may enter into with the Employer, the Employer
may, among its other remedies and notwithstanding any provision to the contrary
in this Agreement, terminate all payments that are otherwise owed to the
Employee under this Agreement, and the Employer shall be relieved of any
obligation to make such payments to the Employee. Furthermore, the Employee
acknowledges that damages and such termination of payments would be an
inadequate remedy for his breach of any of the provisions of this Section, and
that his breach of any of such provisions will result in immeasurable and
irreparable harm to the Employer. Therefore, in addition to any other remedy to
which the Employer may be entitled by reason of the Employee’s breach of any
such provision, the Employer shall be entitled to seek and obtain temporary,
preliminary and permanent injunctive relief restraining the Employee from
committing or continuing any breach of any provision of this Section.

 

  7. INVENTIONS/WORK PRODUCT

(a) Work Product. The Employee acknowledges and agrees that all writings, works
of authorship, technology, inventions, discoveries, ideas and other work product
of any nature whatsoever that are created, prepared, produced, authored, edited,
amended, conceived or reduced to practice by the Employee individually or
jointly with others during the period of his Employment by the Employer and
relating in any way to the business or contemplated business, research or
development of the Employer (regardless of when or where the Work Product is
prepared or whose equipment or other resources is used in preparing the same)
and all printed, physical and electronic copies, all improvements, rights and
claims related to the foregoing, and other tangible embodiments thereof
(collectively, “Work Product”), as well as any and all rights in and to
copyrights, trade secrets, trademarks (and related goodwill), patents and other
intellectual property rights therein arising in any jurisdiction throughout the
world and all related rights of priority under international conventions with
respect thereto, including all pending and future applications and registrations
therefor, and continuations, divisions, continuations-in-part, reissues,
extensions and renewals thereof (collectively, “Intellectual Property Rights”),
shall be the sole and exclusive property of the Employer.

(b) Work Made for Hire; Assignment. The Employee acknowledges that, by reason of
being employed by the Employer at the relevant times, to the extent permitted by
law, all of the Work Product consisting of copyrightable subject matter is “work
made for hire” as defined in 17 U.S.C. § 101 and such copyrights are therefore
owned by the Employer. To the extent that the foregoing does not apply, the
Employee hereby irrevocably assigns to the Employer, for no additional
consideration, the Employee’s entire right, title and interest in and to all
Work Product and Intellectual Property Rights therein, including the right to
sue, counterclaim and recover for all past, present and future infringement,
misappropriation or dilution thereof, and all rights corresponding thereto
throughout the world. Nothing contained in this Agreement shall be construed to
reduce or limit the Employer’s rights, title or interest in any Work Product or
Intellectual Property Rights so as to be less in any respect than that the
Employer would have had in the absence of this Agreement.

(c) Further Assurances; Power of Attorney. During and after his Employment, the
Employee agrees to reasonably cooperate with the Employer to (1) apply for,

 

8



--------------------------------------------------------------------------------

obtain, perfect and transfer to the Employer the Work Product as well as an
Intellectual Property Right in the Work Product in any jurisdiction in the
world, and (2) maintain, protect and enforce the same, including, without
limitation, executing and delivering to the Employer any and all applications,
oaths, declarations, affidavits, waivers, assignments and other documents and
instruments as shall be requested by the Employer. The Employee hereby
irrevocably grants the Employer a power of attorney to execute and deliver any
such documents on the Employee’s behalf in his name and to do all other lawfully
permitted acts to transfer the Work Product to the Employer and further the
transfer, issuance, prosecution and maintenance of all Intellectual Property
Rights therein, to the full extent permitted by law, if the Employee does not
promptly cooperate with the Employer’s request (without limiting the rights the
Employer shall have in such circumstances by operation of law). The power of
attorney is coupled with an interest and shall not be affected by the Employee’s
subsequent incapacity.

 

  8. GENERAL PROVISIONS.

(a) Entire Agreement. This Agreement (and any separate confidentiality
agreements that may be entered into between the Employer and the Employee)
constitutes the entire agreement of the Employer and the Employee relating to
the terms and conditions of the Employee’s Employment and supersedes all prior
oral and written understandings and agreements relating to such subject matter.

(b) Notices. All notices required or permitted by this Agreement to be given by
one party to the other party shall be delivered in writing, by registered or
certified United States mail (postage prepaid and return receipt requested) or
by reputable overnight delivery service, to the Employer or the Employee, as
applicable, at the address that appears on the signature page of this Agreement
(or to such other address that one party gives the other in the foregoing manner
or, in the case of the Employee, to his principal residential address on file
with the Employer after the Employee’s relocation to Southern California). Any
such notice that is sent in the foregoing manner shall be deemed to have been
delivered three days after deposit in the United States mail or one day after
delivery to an overnight delivery service.

(c) Expenses. Each party to this Agreement shall bear its own costs and expenses
(including, without limitation, attorneys’ fees) incurred in connection with
this Agreement.

(d) Amendment and Termination. This Agreement may be amended or terminated only
pursuant to a writing executed by the Employer and the Employee.

(e) Successors and Assigns. This Agreement shall be binding upon, and shall
benefit, the Employer and the Employee and their respective successors and
assigns (including, without limitation, the Employee’s personal representative
and beneficiaries and any corporation or other entity into which the Employer is
merged); provided, however, that the Employee is not entitled to assign his
obligations hereunder to another person. A successor of the Employer shall
include, without limitation, any corporation or other entity that acquires,
directly or indirectly, all or substantially all of the Employer’s assets,
whether by merger, acquisition, lease or another form of transaction. Any such
successor to the Employer referred to in this paragraph shall thereafter be
deemed the “Employer” for purposes of this Agreement.

 

9



--------------------------------------------------------------------------------

(f) Calculation of Time. Wherever in this Agreement a period of time is stated
in a number of days, it shall be deemed to mean calendar days. However, when any
period of time so stated would end upon a Saturday, Sunday or legal holiday,
such period shall be deemed to end upon the next day following that is not a
Saturday, Sunday or legal holiday.

(g) Further Assurances. Each of the Employer and the Employee shall perform any
further acts and execute and deliver any further documents that may be
reasonably necessary to carry out the provisions of this Agreement.

(h) Provisions Subject to Applicable Law. All provisions of this Agreement shall
be applicable only to the extent that they do not violate any applicable law and
are intended to be limited to the extent necessary so that they will not render
this Agreement invalid, illegal or unenforceable under any applicable law. If
any provision of this Agreement or any application thereof shall be held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
other provisions of this Agreement or of any other application of such provision
shall in no way be affected thereby.

(i) Waiver of Rights. Neither party shall be deemed to have waived any right or
remedy that it has under this Agreement unless this Agreement expressly provides
a period of time within which such right or remedy must be exercised and such
period has expired or unless such party has expressly waived the same in
writing. The waiver by either party of a right or remedy hereunder shall not be
deemed to be a waiver of any other right or remedy or of any subsequent right or
remedy of the same kind.

(j) Headings; Gender and Number. The headings contained in this Agreement are
for reference purposes only and shall not affect in any manner the meaning or
interpretation of this Agreement. Where appropriate to the context of this
Agreement, use of the singular shall be deemed also to refer to the plural, and
use of the plural to the singular, and pronouns of one gender shall be deemed to
comprehend either or both of the other genders. The terms “hereof,” “herein,”
“hereby” and variations thereof shall, whenever used in this Agreement, refer to
this Agreement as a whole and not to any particular section of this Agreement.
The term “person” refers to any natural person, corporation, partnership,
limited liability company or other association or entity, as applicable.

(k) Representation of the Employee; Interpretation of This Agreement. The
Employee acknowledges and agrees that he has had an adequate opportunity to
review this Agreement with his counsel prior to executing this Agreement, and
that he is freely entering into this Agreement without coercion from any source.
The Employer and the Employee have negotiated the terms of this Agreement, and
the language used herein was chosen by the parties to express their mutual
intent. This Agreement shall be construed without regard to any presumption or
rule requiring construction against the party causing the instrument to be
drafted.

(l) Counterparts. This Agreement may be executed in counterparts and by
facsimile or electronic transmission in PDF format, each of which will be deemed
an original but both of which together will constitute a single instrument.

 

10



--------------------------------------------------------------------------------

(m) Governing Laws. This Agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of California.

 

  9. ARBITRATION.

(a) Submission to Arbitration. Any dispute, controversy or claim arising out of
or related to this Agreement, any breach of this Agreement or the Employee’s
employment with the Employer shall be submitted to and decided exclusively by
binding arbitration in Los Angeles, California. Claims covered by this provision
include, but are not limited to, the following: (1) alleged violations of
federal, state and/or local constitutions, statutes, regulations or ordinances,
including, but not limited to, laws dealing with unlawful discrimination and
harassment; (2) claims for misappropriation of trade secrets, breach of
fiduciary duty, or other duties owed by the Employee to the Employer; (3) claims
based on any purported breach of contractual obligation, including but not
limited to breach of the covenant of good faith and fair dealing, wrongful
termination or constructive discharge; (4) violations of public policy;
(5) claims relating to a transfer, reassignment, denial of promotion, demotion,
reduction in pay, or any other term or condition of employment; (6) claims based
on contract or tort; and (7) any and all other claims arising out of the
Employee’s employment with or termination by the Employer. This includes, but is
not limited to, claims brought under Title VII of the Civil Rights Act of 1964;
California Government Code Section 12960 et seq.; and any other federal, state
or local anti-discrimination laws relating to discrimination, including, but not
limited to, those based on the following protected categories: genetic
information or characteristics; sex and gender; race; religion; national origin;
mental or physical disability (including claims under the Americans With
Disabilities Act); medical condition; veteran or military status; marital
status; sexual orientation or preference; age; pregnancy; and retaliation or
wrongful termination in violation of public policy for alleging or filing or
participating in any grievance or otherwise complaining of any wrong relating to
the aforementioned categories or any public policy.

(b) Exclusion of Claims. The following claims are expressly excluded and not
covered by this Agreement for final and binding arbitration: (1) claims related
to Workers’ Compensation and Unemployment Insurance; (2) administrative filings
with governmental agencies such as the California Department of Fair
Employment & Housing, the Equal Employment Opportunity Commission, the U.S.
Department of Labor or the National Labor Relations Board; (3) claims that are
expressly excluded by statute or are expressly required to be arbitrated under a
different procedure pursuant to the terms of an employee benefit plan; and
(4) claims within the jurisdictional limits of small claims court. Nor does this
Agreement preclude either party from seeking appropriate interim injunctive
relief pursuant to the California Code of Civil Procedure or applicable federal
law before arbitration or while arbitration proceedings are pending.

(c) Arbitration Provider and Rules. Any claim arising between the Employee and
the Employer covered by the arbitration provisions of this Agreement shall be
submitted to final and binding arbitration in the rules and procedures of JAMS,
or any successor entity thereto, in effect upon the date the claim is submitted
in writing to the Employer or the Employee, to which rules and procedures the
parties hereby expressly agree. Such rules may be found at
http://www.jamsadr.com/rules-employment-arbitration/. Such rules allow for
discovery by each party as ordered by the arbitrator. The arbitrator must allow
discovery adequate to arbitrate all claims, including access to essential
documents and witnesses. In making his or her award, the arbitrator shall have
the authority to make any finding and provide any remedy.

 

11



--------------------------------------------------------------------------------

(d) Written Award Required. The arbitrator must issue a written award. The
arbitrator shall, in the award or separately, make specific findings of fact,
and set forth such facts in support of his or her decision, as well as the
reasons and basis for his or her opinion. Should the arbitrator exceed the
jurisdiction or authority here conferred, any party aggrieved thereby may file a
petition to vacate, amend or correct the arbitrator’s award in a court of
competent jurisdiction, pursuant to applicable law.

(e) Fees and Costs. To the extent required by law, the Employer shall pay the
arbitrator’s fees and other administrative costs of arbitration, and other
reasonable costs as specified by the arbitrator under applicable law so that
Employee does not have to bear any cost which he would not have to bear in court
beyond any amount which would have to be paid as a filing fee in a superior
court. The arbitrator shall award attorneys’ fees and costs to the prevailing
party.

[signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer and the Employee have executed and delivered
this Agreement as of the date first written above.

 

CALAVO GROWERS, INC. By:  

 

  Lecil E. Cole   Chief Executive Officer Current Address: 1141A Cummings Road
Santa Paula, CA 93060

 

 

B. JOHN LINDEMAN Current Address: 331 Mallwyd Road Merion Station, PA 19066

 

13